Dismissed and Memorandum Opinion filed October 11, 2007







Dismissed
and Memorandum Opinion filed October 11, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00437-CV
____________
 
GEORGE WEINBAUM, Appellant
 
V.
 
NANCY BROWN and TROY SPENCER, Appellees
 

 
On Appeal from the
334th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-11565-A
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 9, 2007.  On October 3, 2007, appellant
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
11, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.